DETAILED ACTION
The applicant’s amendment filed on April 1, 2022 has been acknowledged. Claims 19-21 have been added. Claims 1-21, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added claim 19 recites “wherein the second generated artificial intelligence model is iteratively trained and refined by using a student-teacher approach”, however the applicant’s originally filed specification fails to state or establish the use of the student-teacher approach. That is the terms student and teacher do not appear in the applicant’s originally filed specification. As such there isn’t sufficient support for the newly amended limitations. Based on the applied art (Aslan US 2017/0132528 A1) the student-teacher approach involves using a teacher model to train a student model, however the applicant’s specification does not outline or establish using one model to train another model. As such one of ordinary skill in the art would not have realized that the applicant had possession of the claimed invention at the time of filing, therefore the limitations are considered new matter.
The added claim 20 recites “wherein the first generated artificial intelligence model is used to train the second generated artificial intelligence model”, however  the applicant’s originally filed specification fails to state or establish the use of the first model to train the second model. As with the student-teacher approach these limitations are not discussed in the originally filed specification. As such one of ordinary skill in the art would not have realized that the applicant had possession of the claimed invention at the time of filing, therefore the limitations are considered new matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac.
As per claim 1, Chen discloses a method for automated estimation of repair data (Col. 4, lines 46-62; discloses that system/method can be automatically implemented to produce costs associated with repairing or replacing the target object), the method comprising:
	receiving, by a computer apparatus, a first generated artificial intelligence model, wherein the first generated artificial intelligence model is trained using prior vehicle damage images (Col. 10, lines 20-47; discloses that the system receives the model based on the make model/year of the vehicle in the images which is the metadata. Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or identify any damage to the target vehicle”. Col. 6, lines 1-37; discloses that the system trains convolutional neural networks based on a set of images of damaged vehicles. Col. 8, lines 10-52; discloses that the convolutional neural networks are trained based on a set of images and those images contain metadata specifically the make, model, and/or year of the vehicle. Col. 26, line 64 through Col. 27, line 67; discloses that there are multiple CNNs or Convolutional Neural Networks and that each one can be trained both on prior vehicle damage images and data to detect or define damage to a particular body component);
	receiving a vehicle damage image associated with an electronic claim (Col. 5, lines 32-38; discloses that the vehicle damage images are received with claims, these are digital images thus they are electronic claims);
	determining, by the computing apparatus, one or more damaged components on a vehicle (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified) by:
		providing the vehicle damage image and the metadata to the first generated artificial intelligence model (Col. 10, lines 20-47; discloses that the system determines the metadata for the vehicle and uses it to select the corresponding base model for comparison. Col. 10, line 48 through Col. 11, line 25; discloses that the captured vehicle damage images are received and used for the comparison to the base model. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year);
	determining, by the computing apparatus, a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the vehicle damage image (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage.);
	determining, by the computing apparatus, a severity designation code of the one or more damaged components on the vehicle (As shown in the applicant’s originally filed specification paragraph [0038], code indicates an operation code such as repair or replace or total loss. Chen Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components) by:
		providing the vehicle damage image and the damage severity value to a second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This is a second model as it is not determining if there is damage but rather based on the identified damage the system determines the cost of repairs and determines if it should be repaired or replaced),
		wherein the first generated artificial intelligence model and second generated artificial intelligence model correspond with different aspects of the automated estimation process (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage), and 
		wherein the severity designation codes comprise a repair-or-replace designation or a total loss designation for the one or more damaged components (Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components. Col. 5, lines 38-56; discloses that the system will determine if the parts are to be repaired or replaced or if it is considered a total loss); and
	providing, by the computing apparatus, the severity designation code for the one or more damaged components in response to the vehicle damage image associated with the electronic claim (Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim).
	While Chen discloses training the models using damage images and that the system contains metadata such as make, model and year, it is not explicitly that the model is trained using both the prior vehicle damage images and metadata.
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
	Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
	As per claim 2, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses training, by the repair management computing apparatus, the second generated artificial intelligence model (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the model used to estimate the repairs was trained).
	Chen discloses refining, by the computing apparatus, the second generated artificial intelligence model (Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images)
	Chen discloses applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This includes the textual information on the specific vehicle to make estimates of the cost of repairs specific to the vehicle. It also includes the likelihood that the vehicle needs to be re-inspected or additional information is needed)
	Chen discloses receiving training images at different angles for the first vehicle (Col. 6, line 58 through Col. 7, line 27; discloses that the system receives multiple images each with their own angle or perspective for the first vehicle)
Chen discloses orienting the training images irrespective of underlying damage or no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images);
Chen discloses applying one or more transformation functions to the training images, wherein the second generated artificial intelligence model presents an understanding of how much orientation of the training images occurred irrespective of the underlying damage of no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the aligning or orientation of the images corrects for camera distortion. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images, this provides an understand of how much orientation or rotation of the images has occurred as it indicates if it aligned or not and if a new image from a specific angle is necessary).
Chen discloses obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs)
Chen discloses training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs this information is correlated to the images and used to determine the cost of repairs for the specific vehicle based on the identified damage)
As stated above Chen discloses training the models and that it contains metadata however it is not explicit that it uses metadata to train the models.
Daylac teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
Daylac like Chen also teaches refining, by the computing apparatus, the second generated artificial intelligence model (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time), wherein the refining comprises:
	Daylac also teaches applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model);
	Daylac also teaches receiving training images at different angles for the first vehicle (Page 4, lines 3-9; teaches that images can be taken from different angles. Page 17, line 34 through Page 18, line 18; teaches that multiple images are used together to remove noise from angles);
	Daylac also teaches obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and
	Daylac also teaches training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components).
	As per claim 3, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein the second generated artificial intelligence model is trained and refined by using a deep neural network architecture (Col. 28, lines 18-51; discloses that deep learning or deep neural network architecture includes CNN or convolutional Neural Networks).
	Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
	As per claim 6, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein a heat map is generated as a graphical representation of a localized area of the one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
	As per claim 7, Chen discloses a non-transitory computer readable medium having stored thereon instructions for automated estimating of repair data comprising executable code, which when executed by at least one processor (Col. 43, line 56 through Col. 44, line 57; discloses that the software module instructions are stored on a non-transitory computer readable medium and are executed by a processor. Col. 4, lines 46-62; discloses that system/method can be automatically implemented to produce costs associated with repairing or replacing the target object), cause the processor to:
	receive a first generated artificial intelligence model, wherein the first generated artificial intelligence model is trained using prior vehicle damage images (Col. 10, lines 20-47; discloses that the system receives the model based on the make model/year of the vehicle in the images which is the metadata. Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or identify any damage to the target vehicle”. Col. 6, lines 1-37; discloses that the system trains convolutional neural networks based on a set of images of damaged vehicles. Col. 8, lines 10-52; discloses that the convolutional neural networks are trained based on a set of images and those images contain metadata specifically the make, model, and/or year of the vehicle. Col. 26, line 64 through Col. 27, line 67; discloses that there are multiple CNNs or Convolutional Neural Networks and that each one can be trained both on prior vehicle damage images and data to detect or define damage to a particular body component);
	receive a vehicle damage image associated with an electronic claim (Col. 5, lines 32-38; discloses that the vehicle damage images are received with claims, these are digital images thus they are electronic claims);
	determine one or more damaged components on a vehicle by (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified):
		providing the vehicle damage image and the metadata to the first generated artificial intelligence model (Col. 10, lines 20-47; discloses that the system determines the metadata for the vehicle and uses it to select the corresponding base model for comparison. Col. 10, line 48 through Col. 11, line 25; discloses that the captured vehicle damage images are received and used for the comparison to the base model. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year);
	determine a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the vehicle damage image (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage);
	determine a severity designation code of the one or more damaged components on the vehicle by (As shown in the applicant’s originally filed specification paragraph [0038], code indicates an operation code such as repair or replace or total loss. Chen Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components):
		providing the vehicle damage image and the damage severity value to a second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This is a second model as it is not determining if there is damage but rather based on the identified damage the system determines the cost of repairs and determines if it should be repaired or replaced),
		wherein the first generated artificial intelligence model and second generated artificial intelligence model correspond with different aspects of the automated estimation process (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage), 
		wherein the first generated artificial intelligence model is used to train the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. That is the information from the first model is used to train or identify cost in the second model), and
		wherein the severity designation codes comprise a repair-or-replace designation or a total loss designation for the one or more damaged components (Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components. Col. 5, lines 38-56; discloses that the system will determine if the parts are to be repaired or replaced or if it is considered a total loss); and
	provide the severity designation code for the one or more damaged components in response to the vehicle damage image associated with the electronic claim (Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim).
While Chen discloses training the models using damage images and that the system contains metadata such as make, model and year, it is not explicitly that the model is trained using both the prior vehicle damage images and metadata.
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
	Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
	As per claim 8, Chen discloses the above-enclosed invention; Chen further discloses causing the processor to: refine the second generated artificial intelligence model, wherein the refining (Col. 6, lines 1-37; discloses training routines are carried out on processors. Col. 8, lines 10-52; discloses that the training set of images are stored and compared to the base object model. Col. 27, line 45-59; discloses that the convolutional neural network have been trained based on training images and data to define or detect damage. Col. 30, line 34 through Col. 31, line 44; discloses that the model used to estimate the repairs was trained. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images) comprises:
		applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This includes the textual information on the specific vehicle to make estimates of the cost of repairs specific to the vehicle. It also includes the likelihood that the vehicle needs to be re-inspected or additional information is needed);
		receiving training images at different angles for the first vehicle (Col. 6, line 58 through Col. 7, line 27; discloses that the system receives multiple images each with their own angle or perspective for the first vehicle);
		orienting the training images irrespective of underlying damage or no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images);
		applying one or more transformation functions to the training images, wherein the second generated artificial intelligence model presents an understanding of how much orientation of the training images occurred irrespective of the underlying damage of no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the aligning or orientation of the images corrects for camera distortion. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images, this provides an understand of how much orientation or rotation of the images has occurred as it indicates if it aligned or not and if a new image from a specific angle is necessary);
		obtaining repair data associated with the training images for the first vehicle (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs); and 
		training the second generated artificial intelligence model by correlating the training images to the repair data (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs this information is correlated to the images and used to determine the cost of repairs for the specific vehicle based on the identified damage).
As stated above Chen discloses training the models and that it contains metadata however it is not explicit that it uses metadata to train the models.
Daylac teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
Daylac like Chen also teaches refining, by the computing apparatus, the second generated artificial intelligence model (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time), wherein the refining comprises:
	Daylac also teaches applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model);
	Daylac also teaches receiving training images at different angles for the first vehicle (Page 4, lines 3-9; teaches that images can be taken from different angles. Page 17, line 34 through Page 18, line 18; teaches that multiple images are used together to remove noise from angles);
	Daylac also teaches obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and
	Daylac also teaches training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components).
	As per claim 9, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein the second generated artificial intelligence model is iteratively trained and refined by using a deep neural network architecture (Col. 28, lines 18-51; discloses that deep learning or deep neural network architecture includes CNN or convolutional Neural Networks).
Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
	As per claim 12, Chen discloses the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
	As per claim 13, Chen discloses a repair management computing apparatus comprising:
	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Col. 43, line 56 through Col. 44, line 57; discloses that the software module instructions are stored on a non-transitory computer readable medium and are executed by a processor) to:
		receive a first generated artificial intelligence model, wherein the first generated artificial intelligence model is trained using prior vehicle damage images (Col. 10, lines 20-47; discloses that the system receives the model based on the make model/year of the vehicle in the images which is the metadata. Col. 39, line 45 through Col. 40, line 3; discloses that the server using the images can “ascertain the make, model, and/or year of the vehicle”. Col. 40, line 4-19; discloses that using the images the server can “determine or identify any damage to the target vehicle”. Col. 6, lines 1-37; discloses that the system trains convolutional neural networks based on a set of images of damaged vehicles. Col. 8, lines 10-52; discloses that the convolutional neural networks are trained based on a set of images and those images contain metadata specifically the make, model, and/or year of the vehicle. Col. 26, line 64 through Col. 27, line 67; discloses that there are multiple CNNs or Convolutional Neural Networks and that each one can be trained both on prior vehicle damage images and data to detect or define damage to a particular body component);
		receive a vehicle damage image associated with an electronic claim (Col. 5, lines 32-38; discloses that the vehicle damage images are received with claims, these are digital images thus they are electronic claims);
		determine one or more damaged components on a vehicle (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified) by: 
			providing the vehicle damage image and the metadata to the first generated artificial intelligence model (Col. 10, lines 20-47; discloses that the system determines the metadata for the vehicle and uses it to select the corresponding base model for comparison. Col. 10, line 48 through Col. 11, line 25; discloses that the captured vehicle damage images are received and used for the comparison to the base model. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year);
		determine a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the vehicle damage image (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage);
		determine a severity designation code of the one or more damaged components on the vehicle (As shown in the applicant’s originally filed specification paragraph [0038], code indicates an operation code such as repair or replace or total loss. Chen Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components) by:
			providing the vehicle damage image and the damage severity value to a second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This is a second model as it is not determining if there is damage but rather based on the identified damage the system determines the cost of repairs and determines if it should be repaired or replaced),
			wherein the first generated artificial intelligence model and second generated artificial intelligence model correspond with different aspects of the automated estimated process (Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage), and
			wherein the severity designation codes comprise a repair-or-replace designation or a total loss designation for the one or more damaged components (Col. 34, line 46 through Col. 35, line 14; discloses that the system/method provides the determined repair data and the repair-or-replace designation or codes for the damaged components. Col. 5, lines 38-56; discloses that the system will determine if the parts are to be repaired or replaced or if it is considered a total loss); and
		provide the severity designation code for the one or more damaged components in response to the vehicle damage image associated with the electronic claim (Col. 34, lines 46-56; discloses that the system/method provides the determined repair data and the repair-or-replace designation for the damaged components. Col. 34 line 57 through Col. 35, line 14; discloses that this can include the cost of an insurance claim).
While Chen discloses training the models using damage images and that the system contains metadata such as make, model and year, it is not explicitly that the model is trained using both the prior vehicle damage images and metadata.
	Dalyac, which like Chen talks about determining the necessary repairs for vehicle using a convolutional neural network, teaches the training the model includes using both the prior vehicle damage images and metadata (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model).
	Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata.
Dalyac teaches a similar system as Chen where a convolutional neural network is used to detect damage on vehicle and to use that damage information to determine the cost of repairs. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. Dalyac establishes that this type of training was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dalyac, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen, with the ability to train the convolutional neural network using both the prior vehicle damage images and metadata as taught by Dalyac, for the purposes of using known techniques to improve the model over time. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy.
	As per claim 14, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein the processor is further configured to be capable of executing the stored programmed instructions to refine the second generated artificial intelligence model (Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images), wherein the refining comprises:
	applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Col. 30, line 34 through Col. 31, line 44; discloses that the system will apply a model using the vehicle image damage and severity information for each component to determine the repair data specific if the part can be repair or needs to be replaced. This includes the textual information on the specific vehicle to make estimates of the cost of repairs specific to the vehicle. It also includes the likelihood that the vehicle needs to be re-inspected or additional information is needed);
	receiving training images at different angles for the first vehicle (Col. 6, line 58 through Col. 7, line 27; discloses that the system receives multiple images each with their own angle or perspective for the first vehicle);
	orienting the training images irrespective of underlying damage or no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images);
	applying one or more transformation functions to the training images, wherein the second generated artificial intelligence model presents an understanding of how much orientation of the training images occurred irrespective of the underlying damage of no damage (Col. 7, line 28 through Col. 8, line 9; discloses that the aligning or orientation of the images corrects for camera distortion. Col. 10, lines 7-19; discloses that the process can be refined or feedback can be received from the user to apply additional images and the user can be instructed to provide the images from a particular angle or perspective, distance. Col. 11, lines 38-64; discloses that the system processes the images and determines that the images can’t be aligned or there is too much distortion and as such instructions the user provide additional images, this provides an understand of how much orientation or rotation of the images has occurred as it indicates if it aligned or not and if a new image from a specific angle is necessary);
	obtaining repair data associated with the training images for the first vehicle (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs); and
	training the second generated artificial intelligence model by correlating the training images to the repair data (Col. 30, line 34 through Col. 31, line 44; discloses that repair data associated with the training images for the first vehicle are used to determine the cost of repairs this information is correlated to the images and used to determine the cost of repairs for the specific vehicle based on the identified damage).
Daylac also teaches refining, by the computing apparatus, the second generated artificial intelligence model (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time), wherein the refining comprises:
	Daylac also teaches applying learning from the prior vehicle damage images and the textual information corresponding with metadata to the second generated artificial intelligence model (Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model);
	Daylac also teaches receiving training images at different angles for the first vehicle (Page 4, lines 3-9; teaches that images can be taken from different angles. Page 17, line 34 through Page 18, line 18; teaches that multiple images are used together to remove noise from angles);
	Daylac also teaches obtaining, by the computing apparatus, repair data associated with the training images for the first vehicle (Page 15, line 35 through Page 16, line 23; teaches that the system obtains labor and part prices and uses this information to compute the cost of repairs. Page 21, line 18 through Page 22, line 16; teaches that the system receives the actual repair data associated with the damage, specifically it receives the exact labor time, average labor time, the exact original equipment part price, current/historical average price); and
	Daylac also teaches training, by the computing apparatus, the second generated artificial intelligence model by correlating the training images to the repair data (Page 21, line 18 through Page 22, line 16; teaches that the classifier is trained and uses the actual repair costs to correlate the identified damage to the actual repair data to determine an accurate cost to repair or replace the components).
	As per claim 15, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein the second generated artificial intelligence model is iteratively trained and refined by using a deep neural network architecture (Col. 28, lines 18-51; discloses that deep learning or deep neural network architecture includes CNN or convolutional Neural Networks).
Dalyac further teaches wherein the second generated artificial intelligence model is iteratively trained and refined by using a convolutional neural network technique (Page 8, line 30 through Page 9, line 12; teaches that using a convolutional neural network the system trains and refines the system to improve the results. Page 9, lines 13-32, Page 11, lines 13-18, Page 18, line 27 through Page 20, line 18; teaches that the models are trained and refined through feedback from the users. This is done to improve the accuracy over time).
As per claim 18, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein the heat map is a graphical representation of a localized area of the one or more damaged components used to identify the damage severity value and a corresponding operation code (Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. This is a graphical representation and uses different colors or shades of colors to indicate severity of damage of each of the components. Col. 29, line 46 through Col. 30, line 33; discloses that using this heat map the system can identify the severity of the damage and if the part needs to be replaced or repaired. As shown in the applicant’s originally filed specification paragraph [0038], the operation code is if the part needs to be repaired, replaced or a total loss. As such Chen establishes that the system also identifies operation codes).
Claim(s) 4, 5, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac, further in view of Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal.
As per claim 4, the combination of Chen and Dalyac teaches the above-enclosed invention; the combination fails to explicitly disclose determining, by the computing apparatus, when an adjustment to repair data is required based on an input received from a claims management device.
	Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known to determine, by the computing apparatus, when an adjustment to repair data is required based on an input received from a claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
As per claim 5, the combination of Chen, Dalyac and Taliwal teaches the above-enclosed invention; Dalyac further teaches receiving, by the computing apparatus, one or more changes to the determined repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revising, by the computing apparatus, the repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	providing, by the computing apparatus, the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved); and 
	providing, by the computing apparatus, an adjustment instruction to the second artificial intelligence model to further refine subsequent determinations (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).
As per claim 10, the combination of Chen and Dalyac teaches the above-enclosed invention; the combination however fails to explicitly disclose comprising, determining when an adjustment to the determined repair data is required based on an input received from a claims management device.
Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known to determine, by the computing apparatus, when an adjustment to repair data is required based on an input received from a claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
	As per claim 11, the combination of Chen, Dalyac and Taliwal teaches the above-enclosed invention; Dalyac further teaches receiving one or more changes to the repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revising the repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	providing the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved);
	providing an adjustment instruction to the second artificial intelligence model to further refine subsequent determinations (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).
As per claim 16, the combination of Chen and Dalyac teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to determine when an adjustment to repair data is required based on an input received from a claims management device.
Taliwal, which like Chen talks about using a convolutional neural network to determine damage to a vehicle, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to determine when an adjustment to repair data is required based on an input received from a claims management device (Page 4, paragraphs [0054]-[0055]; teach that the server can receive adjustments from a claims management device from the adjuster. Page 11, paragraph [0145] and Page 12, paragraph [0146]; teaches that the system will take in adjustments to the values by comparing the actual output with the desired output. From this the system can determine when adjustments are made by the users to the values that were predicted and based on those adjustments the system can update the values to make a more accurate prediction. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0048], which establishes that the system determines if adjustments were made by the user and if they were to respond accordingly as shown in paragraph [0049]. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the system determines when adjustments to the data are required based on input which is received.
Taliwal teaches a similar system as Chen where a convolutional neural network is used to determine damage to a vehicle, teaches determining when adjustments to the data are required based on input which was received. Taliwal establishes that this type of adjusting the data was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Taliwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability to determine when adjustments to the data are required based on input which was received as taught by Taliwal, for the purposes of using known techniques to improve the accuracy of the system over time. Since Chen already performs the convolutional neural network and establishes adjusting weights during training of the convolutional neural network, it would have been obvious to have the adjuster make those adjustments if necessary and for the system to be updated as shown in Taliwal, as this will improve the accuracy of the system over time.
	As per claim 17, the combination of Chen and Dalyac teaches the above-enclosed invention; Dalyac further teaches wherein the processor is further configured to be capable of executing the stored programmed instructions to:
	receive one or more changes to the repair data when the adjustment is determined to be required (Page 16, lines 18-23; teaches that the system computes a repair estimate the system can determine the confidence in that estimate is 95% and pass the claim on to a human if additional data is necessary. Page 17, lines 4-9; teaches that the repair estimate can be a dual machine/human generated by passing the estimation over to a human operator if the estimate given has low confidence or in delicate cases. Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, lines 9-12; teaches that if the system determines that a feature space is not explored it presents the user the data for review. Page 19, line 30 through Page 20, line 18; teaches that the system presents information to the user and receives from the user updated information or changes to be made. This information is then fed back into the system to train the model and improve accuracy. Page 20, line 27 through Page 21, line 1; teaches receiving information from the user and updating the dataset based on that information, this is repeated until the accuracy is satisfactory);
	revise the repair data based on the received one or more changes (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is revised based on the changes or updates by the user. This process is repeated until the quality is achieved. Page 20, line 33 through Page 21, line 1 and Page 21, lines 6-11; teaches that the user can provide updated information which is then used to refine the dataset and improve the accuracy over time);
	provide the revised repair data to the claims management device (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. From this the user device can receive the refinements and make additional adjustments or changes until the level of accuracy desired is achieved); and
	provide an adjustment instruction to the second artificial intelligence model to further refine subsequent determinations (Page 19, lines 3 through Page 22, line 16; teaches different training parts of the system where the user can input adjustments or changes to the system so that the system can be refined or updated over time to be more accurate. Page 19, line 30 through Page 20, line 18; teaches that the data is provided back into the management system and fed to the other models to produce a more accurate repair estimate. Page 20, line 27 through Page 21, line 4; teaches that the system provides the revised data from the user back into the system. This information is combined and used to train another model. Since Chen already establishes the use of a convolutional neural network and that the convolutional neural network is trained to identify damage and determine the cost to repair that damage, it would have been obvious to train the convolutional neural network using the techniques as shown in Dalyac. As established in Dalyac this would allow the system to be refined over time and improve accuracy. Taliwal additional establishes it is known to get updates or adjustments directly from the adjuster through a claims management device, similarly Dalyac establishes that it is known to request additional information from users and have the system refine the dataset to improve the accuracy).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac, further in view of Aslan et al. (US 2017/0132528 A1) hereafter Aslan.
As per claim 19, the combination of Chen and Dalyac teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the second generated artificial intelligence model is iteratively trained and refined by using a student-teacher approach.
Aslan, which like both Chen and Dalyac talks about implementing machine learning models, teaches it is known to have multiple models and wherein the second generated artificial intelligence model is iteratively trained and refined by using a student-teacher approach (Page 1, paragraphs [0004]-[0009]; teaches that it is known to train multiple models in parallel in a student-teacher approach where information is passed from one model to another. The advantage of this that the model is more flexible while minimizing storage space and/or computational power while not losing accuracy. Page 2, paragraphs [0020]-[0023], Page 3, paragraphs [0024]-[0029] and Page 4, paragraph [0030]; teaches that in a student-teacher approach the models can pass information between each other and be implemented in any type of machine learning model including neural networks. Since the combination already establishes having multiple models it would have been obvious to train those models by using the first model to train the second model, as this makes the second model more flexible and maintains accuracy as stated in Aslan).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. While the combination establishes multiple models it is not explicit that the models are trained using a student-teacher approach where the first model is used to train the second model.
Aslan teaches a similar system to Chen and Dalyac where machine learning models are used to identify data. Aslan establishes it is known train a second model from a first model using a student-teacher approach. In this the system benefits from this technique as it makes the second model more flexible while maintaining accuracy.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability to train the neural network model in a student-teacher approach as taught by Aslan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Aslan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability to train the neural network model in a student-teacher approach as taught by Aslan, for the purposes of using known techniques to improve the model over time. Since the combination already establishes having multiple models it would have been obvious to train those models by using the first model to train the second model, as this makes the second model more flexible and maintains accuracy as stated in Aslan.
	As per claim 20, the combination of Chen and Dalyac teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the first generated artificial intelligence model is used to train the second generated artificial intelligence model.
Aslan, which like both Chen and Dalyac talks about implementing machine learning models, teaches it is known for the first generated artificial intelligence model to be used to train the second generated artificial intelligence model (Page 1, paragraphs [0004]-[0009]; teaches that it is known to train multiple models in parallel in a student-teacher approach where information is passed from one model to another. The advantage of this that the model is more flexible while minimizing storage space and/or computational power while not losing accuracy. Page 2, paragraphs [0020]-[0023], Page 3, paragraphs [0024]-[0029] and Page 4, paragraph [0030]; teaches that in a student-teacher approach the models can pass information between each other and be implemented in any type of machine learning model including neural networks. Since the combination already establishes having multiple models it would have been obvious to train those models by using the first model to train the second model, as this makes the second model more flexible and maintains accuracy as stated in Aslan).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. While the combination establishes multiple models it is not explicit that the models are trained using a student-teacher approach where the first model is used to train the second model.
Aslan teaches a similar system to Chen and Dalyac where machine learning models are used to identify data. Aslan establishes it is known train a second model from a first model using a student-teacher approach. In this the system benefits from this technique as it makes the second model more flexible while maintaining accuracy.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability to train the neural network model in a student-teacher approach as taught by Aslan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Aslan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability to train the neural network model in a student-teacher approach as taught by Aslan, for the purposes of using known techniques to improve the model over time. Since the combination already establishes having multiple models it would have been obvious to train those models by using the first model to train the second model, as this makes the second model more flexible and maintains accuracy as stated in Aslan.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,886,771 B1) hereafter Chen, in view of Dalyac et al. (WO 2017/055878 A1) hereafter Dalyac, further in view of Tan et al. (US 2007/0185697 A1) hereafter Tan.
As per claim 21, the combination of Chen and Dalyac teaches the above-enclosed invention; Chen further discloses wherein the heat map is determined after training of the first generated artificial intelligence model and the second generated artificial intelligence model completes (Col. 6, lines 1-20; discloses that the system stores training routines which are used process the data. Col. 12, line 59 through Col. 13, line 18; discloses that the CNNs are previously trained thus they have been completed. Col. 21, line 18-31; discloses that the classifier can make decisions. Col. 26, lines 53-63; discloses that convolutional neural networks (CNNs) are trained and the output of those trained models is the likelihood of damage to a component or body panel. Col. 27, lines 45-59; discloses that multiple CNNs are each trained to identify damage on specific body components. Col. 28, line 52 through Col. 29, line 45; discloses that the heat map is generated based on the models which as discussed above are previously generated. Col. 30, line 34 through Col. 31, line 44; discloses that the second model is generated prior to processing the data which is received. From this the models are each completed or generated prior to them being used to determine the outputs).
	While the combination establishes that the models are previously trained or completed, it is not explicit that the model completes prior to producing the results.
	Tan, which like the combination talks about training machine learning models, teaches it is known that models are completed prior to producing the results (Page 6, paragraph [0048]; teaches that the final step in building the model is completing the training and using this to produce the results to identify the data. Since the combination establishes that each of the models are previously trained, it would have been obvious that they are considered to be complete at this point. Once completed the models can be used to classify the data and produce the outputs. As such it would have been obvious that models in Chen and Dalyac are complete prior to producing the results).
Chen discloses using a convolutional neural network to determine the make, model and year of a vehicle. Chen collects images of the target vehicle to determine areas of damage on the vehicle. Chen produces a heat map of the damaged area to identify the severity of the damage. Chen uses this severity damage along with cost of repair to determine the cost of repairing the identified damage. While Chen discloses that the convolutional neural network needs to be trained, it is not explicit that the model is trained using both the prior vehicle damage images and metadata. Dalyac teaches to train a convolutional neural network it is known to use both the prior vehicle damage images and metadata. While the combination establishes that the models are previously trained, it is not explicit that the models are considered complete prior to producing the results. 
Tan teaches a similar system to Chen and Dalyac where machine learning models are used to identify data. Tan establishes it is known for the models to be considered complete prior to producing the results.
It would have been obvious to one of ordinary skill in the art to include in the damage determination system/method of Chen and Dalyac the ability to complete the models prior to producing the results as taught by Tan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Aslan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damage determination system/method of Chen and Dalyac, with the ability to complete the models prior to producing the results as taught by Tan, for the purposes of using known techniques to implement the models and produce the results. Since the combination establishes that each of the models are previously trained, it would have been obvious that they are considered to be complete at this point. Once completed the models can be used to classify the data and produce the outputs. As such it would have been obvious that models in Chen and Dalyac are complete prior to producing the results.

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 16-19 regarding the art rejections, specifically that “In rejecting independent claim 1, the Office Action asserts that Chen describes a similar system. Applicant respectfully disagrees and has further clarified several features of claim 1 that are not taught or suggested in Chen.”
“For example, Chen processes "one or more of the target vehicle images" and displays the results of the analysis "through the use of a visual or graphical 'heat map' which illustrates the target vehicle with indications of damage." Chen, col. 28 line 52 through col. 29 line 45. The heat map is created "by converting the damage parameter values at each image pixel or surface segment to colors (or some other visual indication) and displaying these indications on the target vehicle image, to illustrate the damage or change determination at each location of the target vehicle or other target object." Id. The "colors" used to display "damage parameter values" in Chen is different than claim 1, which recites at least, "determining, by the computing apparatus, a damage severity value associated with the one or more damaged components on the vehicle, wherein the damage severity value corresponds with a shade illustrated in a heat map analysis on the vehicle damage image." Rather, the process in Chen appears to illustrate different colors whereas claim 1 determines a "shade" corresponding with the "damage severity value" of the damaged components. As described in paragraph 45 of the as-filed application, a "darker shade illustrated in in the first heat map 1105 relates to severe damage to the component (front bumper in this example) and a lighter shade of the first heat map relates to less severe damage to the component." This relative correlation to the damage of the vehicle can provide additional information that is not disclosed in Chen.”
“In another example, Chen describes a single convolutional neural network (CNN), at best, to determine "any damage to the target vehicle." Chen, col. 40, lines 4- 19; col. 8, lines 10-52. The single CNN can be trained based on a set of images of damaged vehicles. Id., col. 6, lines 1-37. The single CNN in Chen is different than claim 1, which recites at least, "determining, by the computing apparatus, one or more damaged components on a vehicle by: providing the vehicle damage image and the metadata to the first generated artificial intelligence model; [and] determining, by the computing apparatus, a severity designation code of the one or more damaged components on the vehicle by: providing the vehicle damage image and the damage severity value to a second generated artificial intelligence model, wherein the first generated artificial intelligence model and second generated artificial intelligence model correspond with different aspects of the automated estimation process." In Chen, only damage indications appear to be generated by the single CNN, whereas claim 1 recites two generated artificial intelligence models that "correspond with different aspects of the automated estimation process," including a first detection of "one or more damaged components on a vehicle" and a second detection of "a severity designation code of the one or more damaged components on the vehicle."
“For at least the reasons discussed above, Applicant respectfully submits that Chen has not been shown to teach such subject matter as recited in independent claim 1. Applicant respectfully submits that independent claim 1 is allowable over Chen and respectfully requests the withdrawal of the pending rejection under 35 U.S.C. § 102.”
The Examiner respectfully disagrees.
While the applicant has alleged that the Chen reference does not recite the same “heat map” and that it uses different colors and not shades, however Chen Col. 28 line 52 through Col. 29, line 45; discloses that the system performs a heat map analysis on the vehicle damage to identify a damage severity for each of the components identified. Col. 29, lines 15-21; discloses that the heat map is indicated by colors specifically shades of colors where brighter or darker shades can be used to indicate areas, locations or points of higher damage or likelihoods of actual, occurred damages and other areas with less damage have different shades to indicate less damage. This is consistent with the applicant’s description in paragraph [0045] as well as the arguments that state “a "darker shade illustrated in in the first heat map 1105 relates to severe damage to the component (front bumper in this example) and a lighter shade of the first heat map relates to less severe damage to the component." This relative correlation to the damage of the vehicle can provide additional information”, as such the Examiner has not been persuaded. 
	While the applicant has alleged that the Chen reference does not recite more than one CNN or convolutional neural network, the Examiner respectfully disagrees. Col. 11, line 38 through Col. 13, line 18; discloses that the system has multiple CCNs and they are specific to individual components of the vehicle. The specific CNN for the specific component is selected and used to determine the level of damage for that component. Col. 27, lines 45-59; discloses that multiple CNNs can be trained based the specific component and also specific to the type of damage such as one trained to detect scratches, another for dents and another for folds. As such the images for damages and the metadata as far as the specific vehicles and the type of component are provided to the first intelligence model of several models to identify specific damage times for specific components for specific vehicle based on make, model and year. Further Col. 30, line 34 through Col. 31, line 44; discloses that it uses the data from the first model which is the amount of damage and the image data to determine cost of repair to determine the recommended action such as repair or replace. In this case these are two different parts of the estimation process as the first model pertains to determining the amount of damage and the second establishes based on that level of damage how much it going to cost to repair that damage. As such Chen dose not disclose only a single CNN but rather multiple CNNs and different models for different parts of the process of calculating the repair estimates. As such the Examiner asserts that the reference does read over the claims as amended. 
	The Examiner has also cited the Dalyac to establish it is known to train the model using metadata. While Chen establishes including metadata it is not explicit that the models are trained using this information. Therefore the combination of Chen and Dalyac read over the claims as currently written and as such the rejections have been maintained.
In response to the applicant’s arguments on pages 19-21 regarding the art rejection specifically that, “The Office Action relies on Dalyac at page 15, lines 3-12 and page 18, lines 2-18, which discuss altering the images after training, but the same alterations do not appear to be associated with training process of the model or training the model that determines damage severity. As such, Applicant has clarified claim 2 to distinguish between Dalyac's process of "recogni[zing] a set of damaged parts via deep learning" and Applicant's discussion of "refining" the "second generated artificial intelligence model" in claim 2.”
“For at least the reasons discussed above, Applicant respectfully submits that Chen in view of Dalyac has not been shown to teach such subject matter as recited in claim 2. Applicant respectfully submits that claim 2 is allowable over Chen in view of Dalyac and respectfully requests the withdrawal of the pending rejection under 35 U.S.C. § 103.”
	The Examiner respectfully disagrees.
	While the applicant has argued that “Dalyac discusses altering the images after training, but not during the training process, the cited portions of Dalyac specifically Page 18, lines 2-18, states that the system trains using multiple images and the multiple images are used to remove noise from angle, lighting, occlusion, lack of context and insufficient resolution. Page 20, line 20 through Page 21, line 11; teaches that as part of the training process the system uses formatted vehicle damage training images based on corresponding metadata which was extracted and used to update the model. Dalyac states that this is part of the training process, that is page 20, line 25-26 states “Train the model with the updated target dataset and extracted features of the dataset” and lines 34-35 states “Train the mode; if the part classification (or regression) is not satisfactory, repeat cycle from Step 4” establishing that it is not merely after training but during training.
	Further the applicant has amended the language to now recite “refining” rather than “training” which can be modifications to the data as such the Examiner cited portions of Chen that now read over the amended language. Specifically Chen discloses orienting the training images irrespective of underlying damage or no damage. Chen Col. 7, line 28 through Col. 8, line 9; discloses that the images are aligned or oriented to the base object model, this is done prior to determining the damage so it is irrespective of the underlying damage or no damage. This is consistent with the applicant’s originally filed specification paragraph [0042], where images are captured from multiple angles and rotated or aligned with the other images. As such when combined the Examiner asserts that the references read over the claims as currently written and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Chen and, where appropriate, in further view of Dalyac and Taliwal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustav Larsson et al., “FractalNet: Ultra-Deep Neural Networks Without Residuals”, Published as a conference paper at ICLR 2017.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/2/2022